Citation Nr: 0835681	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-04 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).


FINDING OF FACT

The veteran's current bilateral hearing loss was not incurred 
in service and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.
38 U.S.C.A §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide. 
In May 2003, the agency of original jurisdiction (AOJ) 
provided the notice then required by 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R.§  3.159(b) (2008). Specifically, 
the AOJ notified the veteran of information and evidence 
necessary to substantiate the claim of service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  In addition, in March 2006 the veteran was provided 
with a notice of effective date and disability rating 
regulations pursuant to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the notice letter postdated the 
initial adjudication, the claim was subsequently 
readjudicated without taint from the prior decision and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records. Therefore, the 
duty to notify and assist has been met.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders, 
such as sensorineural hearing loss, when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that his hearing loss results from noise 
exposure in service as an Air Force pilot.  The evidence 
indicates that the veteran has been diagnosed with 
sensorineural hearing loss, as defined by 38 C.F.R. § 3.385, 
and the veteran's in-service exposure to acoustic trauma is 
conceded based on his experience and the nature of his in-
services duties.  The Board finds that service connection is 
not warranted, however, because the evidence does not 
indicate that the veteran's hearing loss is related to the 
in-service noise exposure.  

The veteran's service medical records do not report any 
treatment or complaints pertaining to hearing loss.  The 
veteran's "Physical Exams for Flying" records between April 
1942 and August 1945 report normal findings for the ears, a 
negative history as to ear trouble, and 15/15 on the hearing 
test with no evidence of hearing loss.  In addition, the 
October 1946 separation exam showed normal clinical findings 
with 20/20 on the hearing test.  Furthermore, post-service 
exam records dating in 1952, 1956, 1960, and 1963 report 
normal clinical findings for the ears, and negative histories 
as to ear trouble or use of hearing aid, and the audiometric 
findings do not indicate hearing loss.

The United States Court of Appeals for the Federal Circuit 
has determined that a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  The first 
recorded diagnosis of hearing loss occurred in September 
1992; forty six years after the veteran left service.  In 
September 1992, the veteran completed a hearing evaluation, 
and an impression was made for a hearing aid appropriate for 
his hearing loss.  See VA treatment records, dated September 
3, 1992. 

In September 2003, upon an VA audiological examination, the 
audiologist opined that based on a review of the evidence of 
record, particularly the reported audiological finding on 
service separation, the veteran's hearing loss was "not at 
as least likely as not due to noise exposure in the 
service."  Furthermore, the audiologist noted that the 
veteran "had normal hearing on his Reserve annual physical 
in 1963 with normal pure tone thresholds through 6,000 hertz 
in both ears at that time."  See the veteran's audiological 
examination report dated September 15, 2003.  

The veteran has not submitted any competent medical evidence 
relating his hearing loss to service, and although he has 
reported that such a link exists, as a layperson, he is not 
competent to comment of the etiology of a medical disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In 
addition, the veteran failed to appear for a VA examination 
scheduled for May 16, 2006, at Frank M. Tejeda A Outpatient 
Clinic for further examination regarding this claim.  
Consequently, in light of the VA examiner's negative nexus 
opinion and lack of countervailing competent evidence, 
service connection must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


